Per Curiam.
An entry on a card or a slate, is but a memorandum preparatory to permanent evidence of the transaction, which must be perfected at or near the time, and in the routine of the business. But the routine must be a reasonable one; for there is nothing in the condition of a craftsman to call for indulgence till his slate be full, or till it be convenient for him to dispose of the ■contents of it. In Ingraham v. Bockius, 9 Serg. & Rawle 285, and Patton v. Ryan, 4 Rawle 410, the entries were transferred the same evening or the next morning; and they ought in every instance to *433be so in the course of the succeeding day. In Vicary v. Moore, 2 Watts 458, entries transferred from scraps of paper carried about in the pocket during one or more days, were held to be inadmissible; and on this principle, the book was, in the present instance, incompetent.
Judgment reversed, and a venire de novo awarded.